                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                 at PIKEVILLE
                                                                                      Al ASHLAND
Civil Action No. 18-114-HRW                                                        i'<OBERT R. CARR
                                                                             .::tERK U.S. DISTRICT COURT


SHEILA J. RATLIFF,                                                    PLAINTIFF,



v.
                                        JUDGMENT


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                             DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.     pursuant to sentence four of 42 U.S.C. § 405(g), the administrative decision is
             AFFIRMED and judgment is entered in favor of the Defendant;
      B.     the Plaintiffs Complaint against the Defendant is DISMISSED WITH
             PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.     this action is STRICKEN from the active docket of the Court.


      This   »~     day of
                             /

                             fmtj                  , 2020.




                                                             Signed By:
                                                             /:IJDlY R. Wilhoit, Jr.
                                                             United States District Judge
